Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 3, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree and menacing in the second degree, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was supported by legally sufficient evidence and was not against the weight of that evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur— Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.